In a negligence action to recover damages for personal injuries, etc., the parties cross-appeal from an amended interlocutory judgment of the Supreme Court, Rockland County, entered March 25, 1980, which, after a jury trial limited to the issue of liability, inter alia, ordered that plaintiff Felicina Prunotto have judgment against defendant “in the amount- of 50% of any damages which may be found against said defendant.” Amended interlocutory judgment modified, on the facts, by deleting the third decretal paragraph thereof. As so modified, amended interlocutory judgment affirmed and, as between plaintiff Felicina Prunotto and defendant, action severed and new trial granted, with costs to abide the event. The jury verdict was contrary to the weight of the evidence. Plaintiffs failed to establish by a preponderance of the credible evidence that defendant was negligent in the placement or condition of the stakes that were the alleged cause of the injured plaintiff’s fall, that she fell on the stake that was later found to be broken, and that the stake had been broken prior to her fall (i.e., that the breaking of the stake was the cause, and not the effect, of her fall). Mollen, P.J., Hopkins, Titone and Weinstein, JJ., concur.